DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/2021 was filed after the mailing date of the notice of allowance on 11/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 

With regards to claim 1, while backlights including a light guide configured to guide light along a length of the light guide as guided light, the light guide having an angle-preserving scattering feature configured to scatter a portion of the guided light out of the light guide as emitted light; and a tapered collimator between a light source and the light guide, the tapered collimator configured to collimate light provided by the light source as collimated light and to communicate the collimated light to the light guide to be guided as the guided light, wherein the collimated light has a collimation factor configured to provide guided light, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The backlight as described above wherein the collimated light has a collimation factor configured to provide a predetermined angular spread of the guided light, and wherein the collimation factor being a function of a taper of the tapered collimator.

Claims 2-10 are allowed for being dependent on the allowed claim 1. 

With regards to claim 14, while multiview displays including an array of multiview pixels configured to provide a plurality of different views of the multiview display, a multiview pixel comprising a plurality of view pixels configured to modulate a plurality of light beams having different principle angular directions corresponding to different view directions of the different views; a light guide having an angle-preserving scattering feature comprising an array of multibeam elements, each multibeam element being configured to provide to a corresponding multiview pixel the plurality of light beams by coupling out a portion of guided light from the light guide; and a tapered collimator configured to provide collimated light to the light guide, are old and well known in the illumination art (as evidenced by the Prior Art already made of record), no prior art was found teaching:
The multiview display wherein the tapered collimator configured to collimate light according to a predetermined collimation factor and to provide collimated light to the light guide to be guided as the guided light.

Claims 15-20 are allowed for being dependent on the allowed claim 14. 

With regards to claim 21, while methods for backlight operation including the steps of: collimating light; guiding the collimated light in a propagation direction along a length of a light guide as guided light having the collimation factor, the collimation factor 
The method as disclosed including a step of collimating light using a tapered collimator according to a collimation factor, wherein the collimation factor being configured to provide a predetermined angular spread of the guided light.

Claims 22-26 are allowed for being dependent on the allowed claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/
Examiner of Art Unit 2875

/WILLIAM J CARTER/Primary Examiner, Art Unit 2875